Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
       Claims 1-20 are pending and have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 7, 11-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 7 recites “wherein the second layer has a greater thickness than the first layer and the third epitaxial layer.” There is insufficient antecedent basis for this limitation in the claim. Since, “a third layer” has been introduced in claim 1, the examiner will interpret the claim to recite “wherein the second layer has a greater thickness than the first layer and the third layer”.
       Claim 11 recites “wherein a P concentration of the third epitaxial layer is lower than a P concentration of the second epitaxial layer”. There is insufficient antecedent basis for this limitation in the claim. 
For the examination purposes, the examiner has interpreted the claim to recite “wherein a P concentration of the third semiconductor layer is lower than a P concentration of the second semiconductor layer” as recited in claim 10.
	Claim 14 recites “wherein a thickness of the first layer is in a range from 0.5 nm to 5 nm”. There is insufficient antecedent basis for this limitation in the claim. 
For the examination purposes, the examiner has interpreted the claim to recite “wherein a thickness of the first semiconductor layer is in a range from 0.5 nm to 5 nm”.
	Claims 12-16 depend directly or indirectly from claim 11.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
       The following is a quotation of 35 U.S.C. 102(a)(2):
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
 
Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-3, 5-6, 8-11, 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 20200020774 A1 – hereinafter Lee – with the same content of KR 10-2018-0081588 dated July 13, 2018).
Regarding Claim 1, Lee teaches a semiconductor device (see the entire document; Fig. 4 in view of Fig. 5A/3; specifically, [0027]-[0048], and as cited below), comprising:

    PNG
    media_image1.png
    381
    257
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    344
    330
    media_image2.png
    Greyscale

		Lee – Fig. 4					Lee – Fig. 5A
a fin structure having a channel region (FA; Fig. 4; [0027] – “a fin-type active region FA”) protruding from an isolation insulating layer (112 – “A device isolation layer 112 at least partially covers a lower portion of two opposing sidewalls of the fin-type active region FA”); and 
a source/drain region (130={132, 139, 134} – shown in an expanded view of Fig. 5A – [0048] and also in Fig. 3) adjacent to the channel region (FA), wherein:
the source/drain region includes a first layer (132), a second layer (139) formed on the first layer (132) and a third layer (134) formed on the second layer (139), 
the first layer (132) includes As ([0039] – “…. The first source/drain material layer 132 may include a doped Si layer, a doped Ge layer, a doped SiP layer”; [0040] – “…. the first impurity may be phosphorous (P), arsenic (As), antimony (Sb)” – therefore, doping first layer 132 with arsenic will result in 132 to include As), 
the second layer (139) includes SiP ([0044] – “…. layer 139 may include a doped Si layer, a doped Ge layer, a doped SiP layer”), and 
the third layer (134) includes SiAs ([0041] – “…. The second source/drain material layer 134 may include a doped Si layer, a doped Ge layer, a doped SiP layer”; [0040] – “…. the first impurity may be phosphorous (P), arsenic (As), antimony (Sb)” – therefore, doping third layer 134 with arsenic will result in 134 to include SiAs).
Regarding Claim 2, Lee teaches the semiconductor device of claim 1, wherein the first layer (132) is an epitaxial layer containing As ([0039] – “….the first source/drain material layer 132 may include an epitaxial semiconductor layer doped with a first impurity at a first impurity concentration. The first source/drain material layer 132 may include a doped Si layer”; [0040] – “…. the first impurity may be phosphorous (P), arsenic (As), antimony (Sb)” – therefore, doping first layer 132 with arsenic will result in 132 to include As).  
Regarding Claim 3, Lee teaches the semiconductor device of claim 2, wherein the first layer (132) includes a SiAs epitaxial layer ([0039] – “…. The first source/drain material layer 132 may include a doped Si layer”; [0040] – “…. the first impurity may be phosphorous (P), arsenic (As), antimony (Sb)” – therefore, doping first layer 132 with arsenic will result in 132 to include SiAs) or a SiCAs epitaxial layer.  
Regarding Claim 5, Lee teaches the semiconductor device of claim 2, wherein an amount of As in the first layer (132) is in a range from 1 x 1020 atoms/cm3 to 1 x 1021 atoms/cm3 ([0040] – “… the first impurity may be phosphorous (P), arsenic (As)”; [0040] – “…. In example embodiments, the first impurity concentration may be in a range from about 1E20 atoms/cm.sup.3 to about 1E22 atoms/cm.sup.3”).  
Regarding Claim 6, Lee teaches the semiconductor device of claim 1, wherein the second layer (139) does not include As ([0044] – “…. layer 139 may include a doped Si layer, a doped Ge layer, a doped SiP layer”; [0040] – “…. the first impurity may be phosphorous (P), arsenic (As), antimony (Sb)”; therefore doping SiP with antimony will result the composition without As).  
Regarding Claim 8, Lee teaches the semiconductor device of claim 1, wherein a concentration of P in the second layer (139) is in a range from 5 x1020 atoms/cm3 to 5x1021 atoms/cm3 ([0045] – “…. A concentration of the dopant diffusion-preventing element in the first dopant diffusion barrier layer 139 may be about 1E18 atoms/cm.sup.3 to about 5E23 atoms/cm.sup.3.”).  
Regarding Claim 9, Lee teaches the semiconductor device of claim 1, wherein a concentration of As in the third layer (134) is in a range from 6x1020 atoms/cm3 to 1x 1021 atoms/cm3 ([0042] – “… P concentration in the second source/drain material layer 134 may be substantially equal to a P concentration in the first source/drain material layer 132” and [0040] – “…. In example embodiments, the first impurity concentration may be in a range from about 1E20 atoms/cm.sup.3 to about 1E22 atoms/cm.sup.3” with respect to layer 132 – see also [0039]. Therefore, the third layer concentration falls within 1E20 atoms/cm.sup.3 to about 1E22 atoms/cm.sup.3).  

Regarding Claim 10, Lee teaches a of manufacturing semiconductor device (see the entire document; Fig. 2 in view of Fig. 19; specifically, [0027]-[0125], and as cited below), comprising:
forming a source/drain space (130={132, 139, 134} – Fig. 2) in a fin structure between adjacent gate structures ([0036] – “A source/drain region 130 may be arranged on the fin-type active region FA on both sides of the gate structure GS” – that is, 130 is formed between left GS and right GS); 
forming a first semiconductor layer (132 – see [0039] for it being a semiconductor) in the source/drain space (130); 
forming a second semiconductor layer (139 – see [0044] for it being a semiconductor) over the first semiconductor layer (132); and 
forming a third semiconductor layer (134 – see [0041] for it being a semiconductor) over the second semiconductor layer (139), 
wherein the first semiconductor layer (132) contains As ([0039] – “…. The first source/drain material layer 132 may include a doped Si layer, a doped Ge layer, a doped SiP layer”; [0040] – “…. the first impurity may be phosphorous (P), arsenic (As), antimony (Sb)” – therefore, doping first layer 132 with arsenic will result in 132 to include As), 
the second semiconductor layer (139) includes SiP ([0044] – “…. layer 139 may include a doped Si layer, a doped Ge layer, a doped SiP layer”), and 
the third semiconductor layer (134) includes SiP ([0041] – “…. The second source/drain material layer 134 may include a doped Si layer, a doped Ge layer, a doped SiP layer”) having a different P concentration from the second semiconductor layer (139) ([0045] – “… A concentration of the dopant diffusion-preventing element of the first dopant diffusion barrier layer 139 may be about twice as high as a concentration of the same dopant doped in the first source/drain material layer 132 and the second source/drain material layer 134” – therefore, 134 and 139 have different dopant concentrations).  
Regarding Claim 11, Lee teaches the method of claim 10, wherein a P concentration of the third epitaxial layer (134 – as interpreted – see 112 rejection above) is lower than a P concentration of the second epitaxial layer (139 – as interpreted – see 112 rejection above) ([0045] – “… A concentration of the dopant diffusion-preventing element of the first dopant diffusion barrier layer 139 may be about twice as high as a concentration of the same dopant doped in the first source/drain material layer 132 and the second source/drain material layer 134” – therefore, concentration of 134 is lower than the concentration of 139).  
Regarding Claim 16, Lee teaches the method of claim 11, wherein the first semiconductor layer (132) is formed by an epitaxial growth method ([0039] – “In some embodiments, the first source/drain material layer 132 may include an epitaxial semiconductor layer doped with a first impurity at a first impurity concentration”).  

Regarding Claim 17, Lee teaches a semiconductor device (see the entire document; Fig. 4 in view of Fig. 5A/3; specifically, [0027]-[0048], and as cited below), comprising:
a fin structure having a channel region (FA; Fig. 4; [0027] – “a fin-type active region FA”) protruding from an isolation insulating layer (112 – “A device isolation layer 112 at least partially covers a lower portion of two opposing sidewalls of the fin-type active region FA”); and 
a source/drain region  (130={132, 139, 134} – shown in an expanded view of Fig. 5A – [0048] and also in Fig. 3) adjacent to the channel region (FA), wherein: 
the source/drain region includes a first layer (132), a second layer (139) formed on the first layer (132) and a third layer (134) formed on the second layer (139), 
the first layer (132) includes one of SiAs ([0039] – “…. The first source/drain material layer 132 may include a doped Si layer”; [0040] – “…. the first impurity may be phosphorous (P), arsenic (As), antimony (Sb)” – therefore, doping first layer 132 with arsenic will result in 132 to include SiAs) or SiCAs, 
the second layer (139) includes one of SiAs ([0044] – “…. barrier layer 139 may include a doped Si layer”; [0045] – “The dopant diffusion-preventing element may be one or more materials selected from carbon (C), boron (B), germanium (Ge), indium (In), gallium (Ga), antimony (Sb), phosphorous (P), and arsenic (As).-” – therefore, doping the Si layer with arsenic will result 139 to include SiAs) or SiCAs, 
the third layer (134) includes one of SiAs ([0041] – “…. the second source/drain material layer 134 may include an epitaxial semiconductor layer doped with the first impurity at a second impurity concentration higher than the first impurity concentration. The second source/drain material layer 134 may include a doped Si layer”; [0040] – “the first impurity may be phosphorous (P), arsenic (As), antimony” – therefore, doping the Si layer with arsenic will result 134 to include SiAs) or SiCAs, and 
concentrations of As are different among the first (232), second (139) and third (134) layers from each other ([0039] – “the first source/drain material layer 132 may include an epitaxial semiconductor layer doped with a first impurity at a first impurity concentration”; [0041] – “…. the second source/drain material layer 134 may include an epitaxial semiconductor layer doped with the first impurity at a second impurity concentration higher than the first impurity concentration” – therefore, concentrations of 132 and 134 are different. [0045] – “…. a concentration of the dopant diffusion-preventing element of the first dopant diffusion barrier layer 139 may be about twice to about 10,000 times a concentration of the same dopant doped in the first or second source/drain material layer 132 or 134” – therefore, the concentrations of 132, 139 and 134 are all different from each other).  
Regarding Claim 18, Lee teaches the semiconductor device of claim 17, wherein a concentration of As in the second layer (139) is greater than a concentration of As in the first layer (132) ([0045] – “…. a concentration of the dopant diffusion-preventing element of the first dopant diffusion barrier layer 139 may be about twice to about 10,000 times a concentration of the same dopant doped in the first or second source/drain material layer 132 or 134”).  
Regarding Claim 19, Lee teaches the semiconductor device of claim 18, wherein a concentration of As in the second layer (139) is greater than a concentration of As in the third layer (134) ([0045] – “…. a concentration of the dopant diffusion-preventing element of the first dopant diffusion barrier layer 139 may be about twice to about 10,000 times a concentration of the same dopant doped in the first or second source/drain material layer 132 or 134”).  
Regarding Claim 20, Lee teaches the semiconductor device of claim 18, wherein a concentration of As in the third layer (134) is greater than the concentration of As in the first layer (132) (132 may have a first impurity of arsenic – see {0039]-[0040]. 134 may have a second impurity – see [0041]. [0041] – “…. the second impurity concentration may be in a range from about 110% to about 150% of the first impurity concentration” – therefore, concentration of 134 is greater than the concentration of 132) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding Claim 7, Lee teaches claim 1 from which claim 7 teaches.
But, Lee does not expressly disclose wherein the second layer (139) has a greater thickness than the first layer (132) and the third epitaxial layer (134).
However, Lee teaches in [0054] that a growth speed may be controlled for the source/drain layers. Lee further teaches that “thicknesses of the first, second, and third source/drain material layers 132, 134, and 136 may be adjusted accordingly” – [0054].
It would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, the result-effective variable of source/drain layers (result-effective at least insofar as the thicknesses affects the size of the device) in order to optimize the functionality of the device (see MPEP §2144.05) to arrive at the recited limitation wherein the second layer has a greater thickness than the first layer and the third epitaxial layer.
Furthermore, the specification contains no disclosure of either the critical nature of the claimed.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Murthy et al. (US 20200105754 A1 – hereinafter Murthy).
Regarding Claim 4, Lee teaches claim 2 from which claim 4 depends.
But, while Lee teaches the thicknesses of the source/drain material layers can be adjusted (see [0054]), Lee does not expressly disclose wherein a thickness of the first layer is in a range from 1 nm to 15 nm.  
However, it is well known in the art to have different thicknesses of a source/drain layer whose composition is SiAs as is also taught by Murthy (Murthy – [0009] - “Si:As film has a relatively uniform thickness in a range of about 0.5 nm to 25 nm”).
However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the thickness ranges disclosed in the prior art of record to arrive at the recited limitation.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Balakrishnan et al. (US 20190035787 A1 – hereinafter Balakrishnan).
Regarding Claim 12, Lee teaches claim 11 from which claim 12 depends.
But, Lee does not expressly disclose wherein the first semiconductor layer is formed by introducing As into the source/drain region by an ion implantation operation.
However, in a related art, Balakrishnan teaches an epitaxially grown source/drain layer 216 can be doped using processes, such as, for example, ion implantation, in situ, gas phase doping, plasma doping, plasma immersion ion implantation, cluster doping, infusion doping, liquid phase doping, solid phase doping, etc., and dopants may include, for example, an n-type dopant selected from a group of phosphorus (P), arsenic (As) (Balakrishnan – Fig. 2A; [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the first semiconductor layer is formed by introducing As into the source/drain region by an ion implantation operation taught by Balakrishnan into Lee.
An ordinary artisan would have been motivated to integrate Balakrishnan structure into Lee structure in the manner set forth above for, at least, this integration will enable one skilled in the art to dope a source/drain region with arsenic with a well-known process of ion implantation since ion implantation allows to control precise dose and depth.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Balakrishnan and in further view of Chang et al. (US 20130175624 A1 – hereinafter Chang).
Regarding Claim 13, the combination of Lee and Balakrishnan teaches claim 12 from which claim 13 depends.
But, Lee does not expressly disclose wherein after the ion implantation operation, an annealing operation at a temperature in a range from 800 0C to 1000 0C is performed.
However, it is well known in the art to perform an annealing operation after an ion implantation process as is also taught by Chang (Chang – [0035] teaches source/drain regions are formed by ion implantation in Fig. 6. Then, [0036] teaches annealing operation is performed with temperatures of above 800 0C or above with respect to Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein after the ion implantation operation, an annealing operation at a temperature in a range from 800 0C to 1000 0C is performed taught by Chang into the combination of Lee and Balakrishnan.
An ordinary artisan would have been motivated to integrate Chang structure into Lee structure in the manner set forth above for, at least, this integration will cause metal layer to react with the underlying recessed layer 602 to form a conducting silicide 701 – Chang – [0036].



Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Balakrishnan and in further view of Murthy.
	Regarding Claim 14, the combination of Lee and Balakrishnan teaches claim 12 from which claim 14 depends.
	But, while Lee teaches the thicknesses of the source/drain material layers can be adjusted (see [0054]), Lee does not expressly disclose wherein a thickness of the first layer (as interpreted – see 112 rejection above) is in a range from 0.5 nm to 5 nm.
However, it is well known in the art to have different thicknesses of a source/drain layer whose composition is SiAs as is also taught by Murthy (Murthy – [0009] - “Si:As film has a relatively uniform thickness in a range of about 0.5 nm to 25 nm”).
However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the thickness ranges disclosed in the prior art of record to arrive at the recited limitation.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Chang.
Regarding Claim 15, Lee teaches claim 11 from which claim 15 depends. Lee also teaches implanting As into the source/drain region (see Lee – [0040]-[0041]).
But, Lee does not expressly disclose implanting/depositing the ion by a plasma doping operation.
However, it is well known in the art to implant ions by a plasma doping operation as is also taught by Chang (Chang – [0024] – “…. Furthermore, recessed source and drain regions permit immediate access to regions of semiconductor material in close proximity with the junction itself, permitting lower energy implant processes such as, for example, plasma doping (e.g., using Arsenic or Boron processes)”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate implanting/depositing the ion by a plasma doping operation taught by Chang into Lee.
An ordinary artisan would have been motivated to integrate Chang structure into Lee structure in the manner set forth above for, at least, this integration will provide a low energy implants, like plasma that creates “less damage and fewer vacancies in the materials when they are implanted, resulting in lower external resistance. A lower energy implant also provides a steeper junction profile, which reduces spreading resistance from the channel to the source/drain junctions” – Chang – [0024].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898